DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-7 and 9-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination fails to expressly teach and/or render obvious a low energy radically curable offset or letterpress printing ink composition having a viscosity in the range of 2.5 to about 25 Pa at 40 deg. C and 1000 s- comprising from 1 to about 20 % by weight of one or more photoinitiators of formula (I) as found and defined in instant claim 1.  The closest prior art would be US 8,080,307 and JP2017-165925.  US 8,080,307 sets forth a letterpress or offset ink composition that is radiation curable but lacks the teaching and/or suggest of the use of a photoinitiator having the instantly claimed formula as defined.  JP2017-165925 sets forth radiation curable 3-D and 2-D printing ink compositions comprising a photoinitiator having the general formula (1) as instantly claimed but lacks the addition of machine readable materials as instantly claimed and does not set forth the claimed viscosity or the use as a letter press or offset ink for printing security features on substrates.  Thus the instant low energy curable offset or letter press printing ink as defined above and in claim 1 and method of printing security using said printing ink are deemed distinguished over the closest prior art made of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                                                                                                                                                                                                                                
SMc